Exhibit 10.3

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is entered into between John P.
McCarvel (hereinafter “Executive”) and Crocs, Inc. (together with its successors
and assigns, the “Company”), hereinafter collectively referred to as the
“Parties” as of December 27, 2013 (the “Effective Date”). As used in this
Agreement, the “Company” shall include Crocs, Inc. and any of its affiliates,
subsidiaries, or divisions.

RECITALS

A. Executive’s employment relationship with the Company as President and Chief
Executive Officer and his service as a member of the Board of Directors of the
Company (the “Board”) will continue until the earlier of April 30, 2014 and the
date his replacement as President and Chief Executive Officer of the Company is
appointed by the Board (the “Separation Date”); provided that if the Separation
Date occurs prior to April 30, 2014, Executive will provide consulting services
to the Company through April 30, 2014 pursuant to the terms of this Agreement;
and

B. The Company agrees to make certain payments and provide certain benefits to
Executive, as set forth in Section 2 below, in consideration for Executive’s
(i) entering into this Agreement, including Executive’s agreement to release the
Company from any all claims relating to his service to the Company,
(ii) remaining employed by the Company until the Separation Date and
(iii) compliance with the covenants set forth in Section 5.

AGREEMENT

In consideration of all mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, it is agreed by and between Executive and the Company as follows:

 

1. Executive’s Employment Relationship

Executive will remain employed with the Company as President and Chief Executive
Officer at his current annual salary of $1,000,000, less applicable tax
withholdings, and his current benefits until the Separation Date, at which time
his employment will terminate. Executive agrees that he will tender his
resignation, effective as of the Separation Date, as President and Chief
Executive Officer of the Company, as a member of the Board, and as an officer or
member of the board of directors of any subsidiary or affiliated entity of the
Company. If the Separation Date occurs prior to April 30, 2014, Executive will
provide consulting services to the Company through April 30, 2014 of a maximum
of twenty (20) hours per month in consideration of benefits payable under this
Agreement.

 

2. Consideration

(a) If Executive’s employment with the Company terminates on the Separation
Date, then, subject to the next sentence, Executive shall be entitled to receive
and the Company shall pay (or cause to be paid) a separation payment in the
aggregate amount of $2,100,000 (the



--------------------------------------------------------------------------------

“Separation Payment”), which shall be payable as provided below. Executive’s
right to receive, and the obligation of the Company to make, the Separation
Payment is specifically conditioned on Executive’s timely execution and
non-revocation of a Release (as defined in Section 4) and Executive’s continuing
compliance with Section 5. Payment of the Separation Payment shall be made in
two installments. The first installment of $1,100,000 shall be paid on the first
regularly scheduled payroll date occurring after the Separation Date; provided,
however, that if the maximum period during which Executive can consider and
revoke the Release begins in one calendar year and ends in the subsequent
calendar year, then payment of the first installment of the Separation Payment
shall be made on the later of (i) the first regularly scheduled payroll date
occurring after Executive’s Release becomes effective and (ii) the first
regularly scheduled payroll date occurring in the subsequent calendar year (but
in any event, no later than March 15 of the subsequent calendar year). The
second installment of the Separation Payment of $1,000,000 shall be paid on the
first business day following the first anniversary of the Separation Date. If
Executive voluntarily terminates his employment with the Company or the Company
terminates Executive’s employment for Cause prior to the Separation Date, then
Executive shall not be entitled to receive the Separation Payment. For purposes
of this Agreement, Cause means (A) Executive’s conviction, or guilty or no
contest plea, to any felony; (B) any act of fraud by Executive related to or
connected with Executive’s employment by the Company; (C) Executive’s material
breach of his fiduciary duty to the Company; (D) Executive’s gross negligence or
gross misconduct in the performance of duties reasonably assigned to Executive
which causes material harm to the Company; (E) any willful violation by
Executive of the Company’s codes of conduct or other rules or policies of the
Company; or (F) any entry of any court order or other ruling that prevents
Executive from performing his material duties and responsibilities.

(b) Executive will be entitled to receive any amount earned pursuant to the 2013
annual incentive program, in such form and at such time as is provided under the
terms of such program (the “2013 Bonus”); and

(c) Subject to and contingent upon Executive’s continued service with the
Company through April 30, 2014 and his continuing compliance with Section 5,
Executive will be entitled to continued vesting through April 30, 2014 of the
unvested portion of the restricted stock awards and restricted stock unit awards
listed on Exhibit A hereto as “Shares Vesting and to be Released Through
4/30/14” (the “Equity Awards”). Notwithstanding the foregoing, if Executive
voluntarily terminates his employment with the Company or the Company terminates
Executive’s employment for Cause prior to the Separation Date, then the Equity
Awards will cease to vest and shall be terminated and cancelled as of the date
of such termination of employment. Except as provided in this Section 2(c), all
portions of the restricted stock awards and restricted stock unit awards held by
Executive that are unvested as of the Effective Date and would not vest before
or on April 30, 2104, which are shown on Exhibit A as “Shares Cancelled on
Effective Date,” shall be terminated and cancelled as of the Effective Date, and
Executive shall have no further rights with respect to such awards.

(d) Executive acknowledges and agrees that he will not be entitled to any annual
incentive compensation for fiscal year 2014. Pursuant to the terms of the
applicable stock option agreements between the Company and Executive, all vested
and exercisable stock options held by Executive as of the Separation Date may be
exercised by Executive at any time within three (3) months after the Separation
Date in accordance with the terms and conditions set forth in the stock option
agreements.

 

-2-



--------------------------------------------------------------------------------

(e) Executive also acknowledges and agrees that if: (i) he voluntarily
terminates his employment with the Company or the Company terminates his
employment for Cause prior to the Separation Date; (ii) he fails to comply with
Section 5(a)(ii), 5(a)(iii) or 5(a)(iv); or (iii) he fails to materially comply
with Section 5(a)(i), the Company may seek to recover from him (A) the full
amount of any Separation Payment paid to him pursuant to this Agreement and
(B) gains from the sale or disposition of any shares distributed to him upon
payment of the Equity Awards or the market value of any such shares he still
holds.

 

3. Amounts Owed

The Company and Executive represent and warrant to each other that, other than
Separation Payment and any 2013 Bonus (provided that the 2013 Bonus has not been
paid prior to the Separation Date), no amount is obligated to be paid to or from
the Company upon Executive’s separation from service with the Company except
pursuant to this Agreement. For the avoidance of doubt, the Parties agree that
their execution of this Agreement revokes Executive’s participation in the
Company’s Change in Control Plan and the related Participation Agreement
executed by Executive on June 26, 2013, and that Executive therefore shall
receive no benefits under the Change in Control Plan.

 

4. Release

To the extent provided in Section 2, Executive’s entitlement to the payments and
benefits described in Section 2 is subject to and conditioned upon Executive’s
timely execution, without subsequent revocation, of a release of claims in favor
of the Company and its subsidiaries and affiliates the form of which is attached
hereto as Exhibit B (the “Release”), and Executive’s continuous compliance with
Section 5. To be timely, the Release must become effective (i.e., Executive must
sign it and any revocation period must expire without Executive revoking the
Release) within thirty (30) days, or such shorter period specified in the
Release, after Executive’s date of termination of employment. If the Release
does not become effective within such time period, then Executive shall not be
entitled to such payments and benefits.

 

5. Covenants

(a) Confidentiality, Non-Competition and Non-Solicitation. Executive
acknowledges and agrees that he has had access to and will continue to have
access to confidential, proprietary and trade secret information of the Company
and also will have access and exposure to Company customers, vendors, employees,
contractors, consultants, investors and other third parties with whom the
Company has a relationship in the course of performing his responsibilities for
the Company, and that such information, contacts and relationships are vital to
the Company’s success and provide the Company with a competitive advantage in
the market. Executive and the Company acknowledge that such access is necessary
to his ability to perform those responsibilities, that such information,
contacts and relationships are valuable assets of the Company, and that the
Company has developed and will develop goodwill from this information

 

-3-



--------------------------------------------------------------------------------

and these contacts and relationships that also is a valuable asset of the
Company. In view of the foregoing and in consideration of the compensation and
benefits as provided under this Agreement, Executive further covenants and
agrees that:

(i) Except as authorized in writing by the Board or as necessary in carrying out
Executive’s responsibilities for the Company, Executive will not, either during
the period of the Executive’s employment or at any time thereafter, divulge,
furnish, or make accessible to anyone or use in any way, any confidential,
proprietary, or secret knowledge or information of the Company that Executive
has acquired or will acquire about the Company, whether developed by himself or
by others, concerning (A) any trade secrets, (B) any confidential, proprietary,
or secret designs, inventions, discoveries, programs, processes, formulae,
plans, devices, or material (whether or not patented or patentable) directly or
indirectly useful in any aspect of the business of the Company, (C) any customer
or supplier lists, (D) any confidential, proprietary, or secret development or
research work, (E) any strategic or other business, marketing, or sales plans,
systems or techniques, (F) any financial data or plans, or (G) any other
confidential or proprietary information or secret aspects of the business of the
Company. Executive will refrain from intentionally committing any acts that
would materially reduce, and shall take reasonable steps to protect, the value
of such knowledge or information to the Company. The foregoing obligations of
confidentiality shall not apply to any knowledge or information that (A) is now
or subsequently becomes generally publicly known, other than as a direct or
indirect result of the breach by Executive of this Agreement, (B) is
independently made available to Executive in good faith by a third party who has
not violated a confidential relationship with the Company, (C) is independently
developed by Executive after the Separation Date without use or reference to the
Company’s confidential information, as shown by documents and other competent
evidence in Executive’s possession or (D) is required to be disclosed by law or
legal process. Executive understands and agrees that Executive’s obligations
under this Agreement to maintain the confidentiality of the Company’s
confidential information are in addition to any obligations of Executive under
applicable statutory or common law and any prior agreements regarding this
subject matter between Executive and the Company.

(ii) during the time he is employed and for a period of one (1) year following
the Separation Date, he will not, without the prior written consent of the
Company, directly or indirectly, engage in, whether as an owner, consultant,
employee, or otherwise, (A) activities competitive with the business activities
of the Company as currently conducted or contemplated to be conducted in any
country, state, province or like geography where the Company conducted business
during Executive’s employment with the Company (the “Territory”); or (B) form or
assist others in forming, be employed by, perform services for, become an
officer, director, member or partner of, or participant in, or serve as a
consultant or independent contractor to, invest in or own any interest in
(whether through equity or debt securities), assist (financially or otherwise)
or provide counsel or assistance to any person or entity engaged in business
that currently competes with the Company in the Territory. Ownership (as either
an investor, or stockholder) by Executive, as a passive investment, of less than
5% of the outstanding shares of capital stock of any corporation or other
business entity shall not constitute a breach of this Section 5(a)(ii).

 

-4-



--------------------------------------------------------------------------------

(iii) during the time he is employed and for a period of one (1) year following
the Separation Date, he will not without the prior written consent of the
Company, directly or indirectly, solicit to hire or hire or attempt to solicit
to hire or hire, or cause to be offered employment or other position or role
with the Company, either on a full time, part-time or consulting basis, any
person who worked as an employee of the Company or any of its subsidiaries at
any time in the six (6) month’s preceding the Separation Date. The restrictions
set forth in this Section 5(a)(iii) shall not prohibit any form of general
advertising or solicitation that is not directed at a specific person or entity;
and

(iv) during the time he is employed and for a period of one (1) year following
the Separation Date, he will not, without the prior written consent of the
Company, directly or indirectly, (A) solicit, induce, divert, appropriate or
accept business of the type in which the Company engaged during his employment
on behalf of any other person or entity, or (B) attempt to solicit, induce,
divert, appropriate or accept on behalf of any person or entity, any business of
the type in which the Company engaged during his employment, from any customer
or actively sought prospective customer of the Company that Executive knew or
should have known was being sought.

Executive agrees that the foregoing restrictions are reasonable, will not
preclude him from finding gainful employment, and are necessary to protect the
goodwill, confidential information, and other protectable business interests of
the Company. Executive further agrees that the Company would suffer irreparable
harm and has no adequate remedy of law should he violate these restrictions and
agrees that injunctive relief, in addition to any other damages or relief
available to the Company, is appropriate and necessary to protect the Company’s
interests.

 

  (b) Enforcement; Remedies.

(i) Executive acknowledges that the covenants set forth in Sections 5(a)(i),
(ii), (iii) and (iv) impose a reasonable restraint on Executive in light of the
business and activities of the Company. Executive acknowledges that Executive’s
expertise is of a special and unique character which gives this expertise a
particular value, and that a breach of Section 5(a)(i), (ii), (iii) or (iv) by
Executive will cause serious and potentially irreparable harm to the Company.
Executive therefore acknowledges that a breach of any of the provisions in
Section 5(a)(i), (ii), (iii) or (iv) by Executive cannot be adequately
compensated in an action for damages at law, and equitable relief would be
necessary to protect the Company from a violation of this Agreement and from the
harm which this Agreement is intended to prevent. By reason thereof, Executive
acknowledges that the Company is entitled, in addition to any other remedies it
may have under this Agreement or otherwise, to preliminary and permanent
injunctive and other equitable relief to prevent or curtail any breach of
Section 5(a)(i),(ii), (iii) or (iv). Executive acknowledges, however, that no
specification in this Agreement of a specific legal or equitable remedy may be
construed as a waiver of or prohibition against pursuing other legal or
equitable remedies in the event of a breach of this Agreement by Executive. In
the event of a breach or violation by Executive of any of the provisions of
Section 5(a)(i), (ii), (iii) or (iv), the running of the term shall be tolled
with respect to Executive during the continuance of any actual breach or
violation.

 

-5-



--------------------------------------------------------------------------------

(ii) In the event that any provision or term of Section 5(a)(i), (ii), (iii) or
(iv), or any word, phrase, clause, sentence or other portion thereof (including,
without limitation, the geographic and temporal restrictions and provisions
contained in Section 5(a)) is held to be unenforceable or invalid for any
reason, such provision or portion thereof will be modified or deleted in such a
manner as to be effective for the maximum period of time for which it/they may
be enforceable and over the maximum geographical area as to which it/they may be
enforceable and to the maximum extent in all other respects as to which it/they
may be enforceable. Such modified restriction(s) shall be enforced by the court
or adjudicator. In the event that modification is not possible, because each of
Executive’s obligations in Sections 5(a)(i), (ii), (iii) and (iv) is a separate
and independent covenant, any unenforceable obligation shall be severed and all
remaining obligations shall be enforced.

 

6. Withholding of Taxes

The Company, to the extent permitted or required by applicable law, shall have
the right to deduct from any payment to Executive hereunder any federal, state
or local taxes of any kind required by applicable law to be withheld with
respect to any taxable event under this Agreement.

 

7. No Funding Obligation; No Trust or Fund Created

The Company shall have no obligation to fund the Separation Payment in any way
prior to the actual payment of any required payments to Executive hereunder.
Neither this Agreement nor any required Separation Payment hereunder shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and Executive or any other person.
The Executive’s right to the Separation Payment shall be no greater than the
right of any unsecured general creditor of the Company.

 

8. Amendment and Waiver

This Agreement may be amended, supplemented or modified only with the written
consent of the Company and Executive. The observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of: (a) the
Company if such waiver is sought to be enforced against the Company; or
(b) Executive. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.

 

9. Successors and Assigns

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective, permitted legal representatives, successors
and assigns. This Agreement shall not be assignable, in whole or in party, by
either party without the written consent of the other party, except that the
Company may, without the consent of Executive, assign or delegate all or any
portion of its rights and obligations under this Agreement to any corporation or
other business entity (i) with which the Company may merge or consolidate,
(ii) to which the Company may sell or transfer all or substantially all of its
assets or capital stock, or (iii) of which 50% or more of the capital stock or
the voting control is owned, directly or indirectly, by the Company or which is
under common ownership or control with the Company. Any such current or future
successor, parent, affiliate or other joint venture partner to which any right
or obligation has been assigned or delegated shall be deemed to be the “Company”
for purposes of such rights or obligations of this Agreement.

 

-6-



--------------------------------------------------------------------------------

10. Choice of Law

This Agreement shall be governed by and construed under and the rights of the
parties determined in accordance with the internal, substantive laws of the
State of Colorado (without reference to the choice of law provisions of the
State of Colorado or of any other jurisdiction that would result in the
application of the laws of any other jurisdiction).

 

11. Notices

Any notice required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been duly given when (a) delivered
personally; (b) sent by facsimile or other similar electronic device with
confirmation; (c) delivered by reliable overnight courier; or (d) three business
days after being sent by registered or certified mail, postage prepaid, and in
the case of (c) and (d) addressed as follows:

 

If to the Company:    Daniel Hart    Executive Vice President and    Chief Legal
and Administrative Officer    Crocs, Inc.    7477 East Dry Creek Parkway   
Niwot, CO 80503 If to Executive:    John McCarvel      

 

     

 

     

 

  

 

12. Unlawful Conduct

By entering into this Agreement, neither Party admits that it engaged in any
unlawful or improper conduct, or that it is legally obligated to the other Party
in any way except as is specifically addressed herein.

 

13. Consideration; Negotiation

The consideration stated herein is contractual and not merely a recital. The
Parties execute and deliver this Agreement after being fully informed of its
terms, contents and effects. The Parties acknowledge that this Agreement is a
negotiated agreement that both Parties have reviewed with their attorneys, that
both Parties have had a full opportunity to revise the language of the
Agreement, and that, in the event of a dispute, the Agreement should not be
construed in any way either for or against a Party based on whether a particular
Party was or was not the primary drafter of this Agreement.

 

-7-



--------------------------------------------------------------------------------

14. Binding Effect

This Agreement shall be effective, binding on the Parties, and in full force and
effect immediately following the execution of the Agreement by both Parties.

 

15. Entire Agreement

This Agreement contains the entire agreement of the Parties relating to the
subject matter addressed herein and supersedes all prior agreements and
understandings with respect to such subject matter, except any written
agreements related to Executive’s stock option, restricted stock and restricted
stock unit awards, and the Parties have made no other agreements,
representations or warranties relating to the subject matter of this Agreement.
Notwithstanding the foregoing, Executive shall be entitled to assert his rights
for indemnification and advancement of expenses from the Company pursuant to the
Company’s certificate of incorporation and bylaws and all indemnification
agreements entered into between the Company and Executive, including, without
limitation, that certain Indemnification Agreement dated August 10, 2005 between
the Company and Executive, which agreement is hereby ratified and confirmed by
the Company and shall remain in full force and effect according to its terms.

 

16. Section 409A

This Agreement and the Separation Payment provided for under this Agreement are
intended to be exempt from the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) to the maximum extent
possible, whether pursuant to the short-term deferral exception described in
Treasury Regulation Section 1.409A-1(b)(4), the involuntary separation pay plan
exception described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or
otherwise. To the extent Section 409A is applicable to this Agreement and any
such payments and benefits, the parties intend that this Agreement and such
payments and benefits comply with the deferral, payout and other limitations and
restrictions imposed under Section 409A. Notwithstanding any other provision of
this Agreement to the contrary, this Agreement shall be interpreted, operated
and administered in a manner consistent with such intentions; provided, however
that in no event shall the Company or any of its subsidiaries or affiliates (or
any of their successors) be liable for any additional tax, interest or penalty
that may be imposed on Executive pursuant to Section 409A or for any damages
incurred by Executive as a result of this Agreement (or the payments or benefits
hereunder) failing to comply with, or be exempt from, Section 409A. Without
limiting the generality of the foregoing, and notwithstanding any other
provision of this Agreement to the contrary:

(a) To the extent Section 409A is applicable to this Agreement, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service,” as defined in Treas. Reg. Section 1.409A-1(h), after
giving effect to the presumptions contained therein (and without regard to the
optional alternative definitions available therein), and, for purposes of any
such provision of this Agreement, references to “terminate,” “termination,”
“termination of employment” and like terms shall mean separation from service;

 

-8-



--------------------------------------------------------------------------------

(b) If at the time Executive’s employment hereunder terminates, Executive is a
“specified employee” within the meaning of Section 409A, then to the extent
necessary to avoid subjecting Executive to the imposition of any additional tax
or interest under Section 409A, amounts that would (but for this provision) be
payable within six months following the date of Executive’s termination of
employment shall not be paid to Executive during such period, but shall instead
be paid in a lump sum on the first business day of the seventh month following
the date on which Executive’s employment terminates or, if earlier, upon
Executive’s death; and

(c) Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate and distinct payments.

 

17. Severability

To the extent a court of competent jurisdiction deems that any portion of any
provision of this Agreement is invalid or unenforceable, the Parties agree that
such portion(s) shall be considered deleted herefrom and the remainder of such
provision and of this Agreement shall be unaffected and continue in full force
and effect.

 

18. Counterparts

This Agreement may be executed in counterparts and shall be fully enforceable in
all regards if executed in such manner as if it had been executed as a single
document. Signatures obtained by facsimile or by other electronic means shall
constitute effective execution of this Agreement.

[The remainder of this page is intentionally left blank.]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have signed this Agreement to be effective as of
the date first written above.

 

EXECUTIVE:

/s/ John McCarvel

John McCarvel COMPANY: Crocs, Inc. By:  

/s/ Jeffrey Lasher

Name: Jeffrey Lasher Its: Chief Financial Officer

[SIGNATURE PAGE TO SEPARATION AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

Restricted Stock / Restricted Stock Unit Awards

 

Grant
Number    Award
Date      Type    Shares      Shares
Unvested on
Effective
Date      Shares
Vesting
and to be
Released
Through
4/30/14      Shares
Cancelled on
Effective
Date  

002749

     2/21/2013       RSU      78,750         78,750         26,250        
52,500   

Perf 1

     2/21/2013       PRSU      78,750         78,750         0         78,750   

Perf 2

     2/21/2013       PRSU      78,750         78,750         0         78,750   

002688

     1/29/2013       RSU      42,679         42,679         21,340        
21,339   

002589

     3/14/2012       RSU      33,750         22,500         11,250        
11,250   

002589

     3/14/2012       PRSU      33,750         33,750         0         33,750   

002589

     3/14/2012       PRSU      33,750         33,750         0         33.750   

002268

     6/29/2011       RSU      38,986         12,996         0         12,996   

002731

     6/28/2011       PRSU      25,789         12,895         0         12,895   

002284

     6/28/2011       RSU      26,112         8,712         0         8,712   

00001904

     6/15/2010       RSA      35,243         8,811         0         8,811   

00001921

     6/15/2010       PRSA      35,242         35,242         0         35,242   
              TOTAL         58,840         388,745   



--------------------------------------------------------------------------------

Exhibit B

CONFIDENTIAL GENERAL RELEASE

This Confidential General Release (“Release”) is entered into between John
McCarvel (hereinafter “Employee”) and Crocs, Inc. (hereinafter the “Company”),
hereinafter collectively referred to as the “Parties.”

WHEREAS, Employee’s employment with the Company terminated effective as of
             2014;

WHEREAS, Employee and the Company entered into a Separation Agreement dated
             2013 (the “Agreement”); and

WHEREAS, Employee and the Company desire to resolve any claims or disputes
Employee may have that exist at the time this Release is executed by the
Parties.

Therefore, in consideration of all mutual promises contained herein and in the
Agreement other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, it is agreed by and between Employee and the
Company as follows:

1. Employee hereby and forever releases the Company and its officers, directors,
employees, managers, supervisors, agents, attorneys, insurers, investors,
shareholders, administrators, parents, affiliates, divisions, subsidiaries,
predecessor and successor corporations, and assigns (the “Releasees”) from, and
agrees not to sue concerning, any claim, complaint, charge, duty, obligation or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, disclosed or undisclosed, liquidated or
contingent, that Employee may possess against any of the Releasees arising from
any omissions, acts or facts that have occurred up until and including the date
on which Employee signs this Agreement including, without limitation:

 

  (a) any and all claims arising out of or relating to Employee’s employment
with or separation from the Company;

 

  (b) any and all public policy, contract, tort, or common law claims,
including, but not limited to, wrongful discharge of employment, termination in
violation of public policy, discrimination, harassment, retaliation, breach of
contract (express and implied), breach of a covenant of good faith and fair
dealing (express and implied), breach of fiduciary duty, promissory estoppel,
negligent or intentional infliction of emotional distress, negligent or
intentional misrepresentation, negligent or intentional interference with
contract or prospective economic advantage, unfair business practices,
defamation, libel, slander, negligence, personal injury, assault, battery,
invasion of privacy, false imprisonment, and conversion;



--------------------------------------------------------------------------------

  (c) any and all claims or demands for wages, compensation or other amounts
claimed to be due from the Company, including, but not limited to, claims for
bonuses, commissions, stock, stock options, or any equity or ownership interest
in the company, vacation pay, personal time off, sick pay, fringe benefits, 401K
match, expense reimbursements, or any other form of payment;

 

  (d) any and all claims for violation of federal, state, or local constitution,
law, code, ordinance, statute, or other legislative enactment including, but not
limited to, the Americans with Disabilities Act, as amended; Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Civil
Rights Acts of 1866 and 1871; Sections 1981 through 1988 of Title 42 of the
United States Code, as amended; the Age Discrimination in Employment Act; the
Equal Pay Act; the Fair Labor Standards Act; the Family and Medical Leave Act;
the National Labor Relations Act; the Occupational Safety and Health Act; the
Genetic Information Nondiscrimination Act; the Rehabilitation Act; Executive
Order 11246; the Worker Adjustment and Retraining Notification Act; Employee
Retirement Income Security Act of 1974; the Labor Peace Act; the Lilly Ledbetter
Equal Pay Act; the Colorado Anti-Discrimination Act; the Colorado Wage Act; the
Colorado Minimum Wage Act and Minimum Wage Order 28, and any similar or
comparable state, local or municipal statutes or ordinances;

 

  (e) any and all claims arising out of any other federal, state or local law,
rule, regulation or ordinance; and

 

  (f) any and all claims for damages (whether compensatory, punitive, or
otherwise), attorneys’ fees and costs.

Employee agrees that the release set forth in this Paragraph 1 shall be and
remain in effect in all respects as a complete general release as to the matters
released. Employee agrees that in the event Employee brings a claim covered by
the foregoing release in which Employee seeks damages or other remedies against
the Releasees, this Release shall serve as a complete defense to such claims and
in the event any government agency pursues any such claim in Employee’s name or
on Employee’s behalf, this Release shall serve as a bar to any monetary recovery
by Employee. Employee shall be responsible to the Company for all costs,
attorneys’ fees and any and all damages incurred by the Company in defending
against a claim brought or pursued by Employee in violation of this Release.

Notwithstanding the foregoing, the release set forth in this Paragraph 1 does
not (i) preclude Employee from any action to enforce any of the terms of the
Agreement, (ii) release any rights arising under, or preserved by, the
Agreement, or (iii) preclude Employee’s ability to assert his rights for
indemnification and advancement of expenses from the Company pursuant to the
Company’s director and officer liability Insurance certificate of incorporation
or bylaws, or any indemnification agreement or arrangement between the Company
and Employee.

2. Employee affirms that Employee has not filed, caused to be filed, or
presently is a party to any claim against the Company.

3. Employee has not assigned any claims or rights released in this Agreement.



--------------------------------------------------------------------------------

4. Employee agrees and warrants that Employee will not disparage, defame,
belittle, ridicule, discredit, denigrate or in any other way harm or damage the
reputation of Releasees, their products or services. Employee further agrees and
warrants that Employee will not make, file, prepare, report, or assist in
making, filing preparing or reporting of any disparaging remarks regarding
Releasees, via the Internet or any news media.

5. By entering into this Agreement, the Company does not admit that it engaged
in any unlawful or improper conduct, or that it is legally obligated to Employee
in any way.

6. The consideration stated herein and in the Agreement is contractual and not
merely a recital. The Parties hereto execute and deliver this Release after
being fully informed of its terms, contents and effects. The Parties acknowledge
that this Release is a negotiated agreement that both Parties have reviewed with
their attorneys, that both Parties have had a full opportunity to revise the
language of the Release, and that, in the event of a dispute, the Release should
not be construed in any way either for or against a party based on whether a
particular party was or was not the primary drafter of this Release.

7. This Release shall be effective, binding on the Parties, and in full force
and effect immediately following the execution of the Release by both Parties,
except for Employee’s release of ADEA claims (if any), which shall be binding
and effective as of the expiration of the revocation period addressed below.

8. Employee acknowledges:

 

  (a) By executing this Release, Employee waives all rights or claims, if any,
that Employee may have against the Company under the Age Discrimination in
Employment Act of 1967, 29 U.S.C. § 626, et seq. (“ADEA”);

 

  (b) That this Release has been written in a manner calculated to be understood
by Employee, and is in fact understood by Employee;

 

  (c) That the aforementioned waiver reflects specifically, but is not limited
to, all rights or claims, if any, that Employee may have against the Company
arising under the ADEA;

 

  (d) That Employee is not waiving rights and claims that Employee may have
under the ADEA against the Company that may arise after the date on which this
Release is executed;

 

  (e) That Employee is waiving rights and claims that Employee may have under
the ADEA, if any, only in exchange for consideration in addition to anything of
value to which Employee is already entitled;

 

  (f) That Employee is advised and has had the opportunity to consult with an
attorney of Employee’s choice prior to executing this Release;



--------------------------------------------------------------------------------

  (g) That Employee has been given a period of 21 days from the date on which
Employee receives this Release, not counting the day upon which Employee
receives the Release, within which to consider whether to sign this Release;

 

  (h) That if Employee wishes to execute this Release prior to the expiration of
the 21-day period set forth in subsection (g) of this Paragraph 8, Employee may
do so;

 

  (i) That Employee has been given a period of 7 days following the execution of
this Release to revoke Employee’s waiver of all claims, if any, under the ADEA,
and Employee’s release of any claims under the ADEA shall not become effective
or enforceable until the revocation period has expired without Employee revoking
Employee’s waiver of all claims under the ADEA; and

 

  (j) To revoke Employee’s waiver of all claims under the ADEA, Employee
understands that Employee must deliver a written, signed statement that Employee
revokes Employee’s waiver of all claims under the ADEA to the Company by hand or
by mail within the 7 day revocation period. The revocation must be postmarked
within the period stated above and properly addressed to the Company at the
following address:

Daniel Hart

Executive Vice President and

Chief Legal and Administrative Officer

Crocs, Inc.

7477 East Dry Creek Parkway

Niwot, CO 80503

 

  (k) That this Release becomes null and void and of no further effect if
Employee has not executed and returned this Release within twenty-one (21) days
after the date on which Employee receives this Release.

 

  (l) Employee agrees that any modifications, material or otherwise, made to
this Release, do not restart or affect in any manner the original up to
twenty-one (21) calendar day consideration period.

9. This Release may be executed in counterparts and shall be fully enforceable
in all regards if executed in such manner as if it had been executed as a single
document. Signatures obtained by facsimile shall constitute effective execution
of this Release.

10. Employee and the Company agree that all the terms of this Release are
contained in this document, that no statements or inducements have been made
contrary to or in addition to the statements herein, that the terms hereof are
binding on and enforceable for the benefit of Employee’s successors and assigns,
that the Release shall be governed by Colorado law, and that the provisions of
this Release are severable, so that if any paragraph of this Release is
determined to be unenforceable, the other paragraphs shall remain valid and
fully enforceable.



--------------------------------------------------------------------------------

Accepted and agreed as of this          day of             , 2014.

 

 

John McCarvel

CROCS, INC. By:  

 

Name: Its: